Order entered September 21, 2020




                                    In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-19-01143-CR

                    APRIL MICHELLE FLOYD, Appellant

                                     V.

                       THE STATE OF TEXAS, Appellee

                    On Appeal from the County Court at Law
                            Rockwall County, Texas
                       Trial Court Cause No. CR18-0971

                                   ORDER

      Before the Court is appellant’s September 18, 2020 motion for additional
time to file her pro se response to the Anders brief filed on May 21, 2020. We
GRANT appellant’s pro se motion and ORDER her pro se response due on
October 21, 2020.
      We DIRECT the Clerk to send a copy of this order to appellant at the
address on file with the Court.



                                          /s/   LANA MYERS
                                                JUSTICE